 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    STEVEN M. ROWE,                                       Case No. 2:18-cv-00568-RFB-CWH
 5                           Plaintiff,
                                                            ORDER
 6          v.
 7    TRINIDAD DROZESKI, et al.,
 8                           Defendants.
 9
10
            Presently before the court is the parties’ joint discovery plan and scheduling order (ECF
11
     No. 28), filed on March 7, 2019. Local Rule 26-1 provides that discovery plans must include a
12
     certification that the parties “met and conferred about the possibility of using alternative dispute-
13
     resolution processes including mediation, arbitration, and if applicable, early neutral evaluation.”
14
     LR 26-1(b)(7). Additionally, the parties must certify that “that they considered consent to trial by
15
     a magistrate judge . . . .” LR 26-1(b)(8). The parties do not provide the required certifications
16
     setting forth that they considered using the alternative dispute-resolution process and trial by a
17
     magistrate judge. The court therefore will deny the motion for failure to comply with Local Rule
18
     26-1(b)(7)-(8).
19
            IT IS THEREFORE ORDERED that the parties’ joint discovery plan and scheduling
20
     order (ECF No. 28) is DENIED without prejudice.
21

22
            DATED: April 4, 2019
23

24
                                                           C.W. HOFFMAN, JR.
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
